DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to communications filed 10/24/2019.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2021/0216351 ("Chaterji") in view of non-patent literature "USING SMART ATTRIBUTES TO ESTIMATE DRIVE LIFETIME" ("Samsung").
As per claim 1, Chaterji substantially teaches a method comprising:
gathering telemetry data from a plurality of active deployed SAN (storage array network) nodes; generating a machine learning model from the telemetry data; and using the machine learning model to compute at least one satisfactory configuration for a planned SAN node: (Chaterji, Abstract; FIG. 2; and paragraphs 0025-0029, 0033-0037, and 0039-0043, where workload framework 102 may receive workload trace information that may include log data identifying tables, stored procedures, files, database operations, timestamps, requesting user credentials, or other information made available by logs of a cloud service provider.  Workload framework 102 uses the workload trace information to train a machine learning model in order to learn patterns from the workload trace information to enable the machine learning model generated by the workload trace information to forecast a workload for a given node in a cluster of nodes (i.e., a group of SAN nodes of a cluster of nodes that store information).  Based on training from historical data and from real-time log data, workload estimator 102 may forecast a workload for nodes of a cluster and generate a reconfiguration plan.  Configuration optimizer 108 may then group 
Chaterji does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Samsung teaches using SMART attributes to estimate drive lifetime.
As per claim 1, Samsung particularly teaches:
wherein telemetry data includes workload data, performance data, and configuration data gathered from multiple active deployed SANs: (Samsung, page 4, steps 1-4; and page 7, steps 1-4, where a number of host writes given as a number of sectors written (i.e., performance data), a wear leveling count (i.e., workload data), and a timed workload media wear (i.e., configuration data) are each used to derive other estimated attributes of a Solid State Drive (SSD).  Samsung therefore particularly teaches wherein telemetry data includes workload data, performance data, and configuration data gathered from multiple active deployed SANs).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Samsung and Chaterji before them before the instant 
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability by using SMART attribute information to provide an estimate of remaining drive lifetime in order to help make cost and replacement decisions (Samsun, page 8, section "IMPLICATIONS ON WARRANTY & MONITORING DRIVE HEALTH," paragraphs 1-4).
As per claim 2, the rejection of claim 1 is incorporated, and Chaterji further substantially teaches comprising:
filtering irrelevant telemetry data before generating the machine learning model from the telemetry data: (Chaterji, Abstract; FIG. 2; and paragraphs 0025-0029, 0033-0037, and 0039-0043, where workload framework 102 may receive workload trace information that may include log data identifying tables, stored procedures, files, database operations, timestamps, requesting user credentials, or other information made available by logs of a cloud service provider.  Workload framework 102 uses the workload trace information to train a machine learning model in order to learn patterns from the workload trace information to enable the machine learning model generated by the workload trace information to forecast a workload for a given node in a cluster of nodes (i.e., a group of SAN nodes of a cluster of nodes that store information).  Based 
As per claim 3, the rejection of claim 1 is incorporated, and Chaterji further substantially teaches comprising:
filter telemetry data outlier values before generating the machine learning model from the telemetry data: (Chaterji, Abstract; FIG. 2; and paragraphs 0025-0029, 0033-0037, and 0039-0043, where workload framework 102 may receive workload trace information that may include log data identifying tables, stored procedures, files, database operations, timestamps, requesting user credentials, or other information made available by logs of a cloud service provider.  Workload framework 102 uses the workload trace information to train a machine learning model in order to learn patterns from the workload trace information to enable the machine learning model generated by the workload trace information to forecast a workload for a given node in a cluster of nodes 
As per claim 4, the rejection of claim 1 is incorporated, and Samsung further particularly teaches comprising:
generating at least one engineered data type that is absent from the telemetry data, the engineered data type being included in a training dataset for generating the machine learning model from the telemetry data: (Samsung, page 4, steps 1-4; and page 7, steps 1-4, where a number of host writes given as a number of sectors written (i.e., performance data), a wear leveling count (i.e., workload data), and a timed workload media wear (i.e., configuration data) are each used to derive other estimated attributes of a Solid State Drive (SSD).  Samsung therefore particularly teaches generating at least one engineered data type that is absent from the telemetry data, the engineered data type being 
As per claim 5, the rejection of claim 1 is incorporated, and Chaterji further substantially teaches:
wherein using the machine learning model to compute at least one satisfactory configuration for the planned SAN node comprises computing performance for each of a plurality of possible configurations for a planned workload: (Chaterji, Abstract; FIG. 2; and paragraphs 0025-0029, 0033-0037, and 0039-0043, where workload framework 102 may receive workload trace information that may include log data identifying tables, stored procedures, files, database operations, timestamps, requesting user credentials, or other information made available by logs of a cloud service provider.  Workload framework 102 uses the workload trace information to train a machine learning model in order to learn patterns from the workload trace information to enable the machine learning model generated by the workload trace information to forecast a workload for a given node in a cluster of nodes (i.e., a group of SAN nodes of a cluster of nodes that store information).  Based on training from historical data and from real-time log data, workload estimator 102 may forecast a workload for nodes of a cluster and generate a reconfiguration plan.  Configuration optimizer 108 may then group nodes into sets and determine a node reconfiguration plan to reconfigure the nodes to meet a given acceptance criterion (e.g., maximization of cluster performance).  The Examiner notes that there can be only one maximized 
As per claim 6, the rejection of claim 1 is incorporated, and Chaterji further substantially teaches:
wherein using the machine learning model to compute at least one satisfactory configuration for the planned SAN node comprises computing response time for each of a plurality of possible configurations for a planned workload: (Chaterji, Abstract; FIG. 2; and paragraphs 0025-0029, 0033-0037, and 0039-0043, where workload framework 102 may receive workload trace information that may include log data identifying tables, stored procedures, files, database operations, timestamps, requesting user credentials, or other information made available by logs of a cloud service provider.  Workload framework 102 uses the workload trace information to train a machine learning model in order to learn patterns from the workload trace information to enable the machine learning model generated by the workload trace information to forecast a workload for a given node in a cluster of nodes (i.e., a group of SAN nodes of a cluster of nodes that store information).  Based on training from historical data and from real-time log data, workload estimator 102 may forecast a workload for nodes of a cluster and generate a reconfiguration plan.  Configuration optimizer 108 may 
As per claim 7, the rejection of claim 5 is incorporated, and Chaterji further substantially teaches comprising:
determining whether the computed performance satisfies performance requirements: (Chaterji, Abstract; FIG. 2; and paragraphs 0025-0029, 0033-0037, and 0039-0043, where workload framework 102 may receive workload trace information that may include log data identifying tables, stored procedures, files, database operations, timestamps, requesting user credentials, or other information made available by logs of a cloud service provider.  Workload framework 102 uses the workload trace information to train a machine learning model in order to learn patterns from the workload trace information to enable the machine learning model generated by the workload trace information to forecast a workload for a given node in a cluster of nodes (i.e., a group of SAN nodes of a cluster of nodes that store information).  Based on training from historical data and from real-time log data, workload estimator 102 may forecast 
As per claim 8, the rejection of claim 7 is incorporated, and Chaterji further substantially teaches comprising:
outputting configurations that satisfy the performance requirements: (Chaterji, Abstract; FIG. 2; and paragraphs 0025-0029, 0033-0037, and 0039-0043, where workload framework 102 may receive workload trace information that may include log data identifying tables, stored procedures, files, database operations, timestamps, requesting user credentials, or other information made available by logs of a cloud service provider.  Workload framework 102 uses the workload trace information to train a machine learning model in order to learn patterns from the workload trace information to enable the machine learning model generated by the workload trace information to forecast a workload for a given node in a cluster of nodes (i.e., a group of SAN nodes of a cluster of nodes that store information).  Based on training from historical data and from real-time log data, workload estimator 102 may forecast a workload for nodes of a cluster and 
As per claim 9, the rejection of claim 8 is incorporated, and Chaterji further substantially teaches comprising:
selecting one of the outputted configurations for the planned SAN node: (Chaterji, Abstract; FIG. 2; and paragraphs 0025-0029, 0033-0037, and 0039-0043, where workload framework 102 may receive workload trace information that may include log data identifying tables, stored procedures, files, database operations, timestamps, requesting user credentials, or other information made available by logs of a cloud service provider.  Workload framework 102 uses the workload trace information to train a machine learning model in order to learn patterns from the workload trace information to enable the machine learning model generated by the workload trace information to forecast a workload for a given node in a cluster of nodes (i.e., a group of SAN nodes of a cluster of nodes that store information).  Based on training from historical data and from real-
As per claim 10, the rejection of claim 1 is incorporated, and Chaterji further substantially teaches comprising:
generating a training dataset, a validation dataset, and a test dataset from the telemetry data: (Chaterji, Abstract; FIG. 2; and paragraphs 0025-0029, 0033-0037, and 0039-0043, where workload framework 102 may receive workload trace information that may include log data identifying tables, stored procedures, files, database operations, timestamps, requesting user credentials, or other information made available by logs of a cloud service provider.  Workload framework 102 uses the workload trace information to train a machine learning model in order to learn patterns from the workload trace information to enable the machine learning model generated by the workload trace information to forecast a workload for a given node in a cluster of nodes 
As per claim 11, Chaterji substantially teaches an apparatus comprising:
instructions that gather telemetry data from a plurality of active deployed SAN (storage array network) nodes; instructions that generate a machine learning model from the telemetry data; and instructions that use the machine learning model to compute at least one satisfactory configuration for a planned SAN node: (Chaterji, Abstract; FIG. 2; and paragraphs 0025-0029, 0033-0037, and 
Chaterji does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Samsung teaches using SMART attributes to estimate drive lifetime.
As per claim 11, Samsung particularly teaches:
a modeling node comprising software stored in non-transitory memory and run by a processor, the software comprising: (Samsung, page 4, steps 1-4; and page 7, steps 1-4, where a number of host writes given as a number of sectors written (i.e., performance data), a wear leveling count (i.e., workload data), and a timed workload media wear (i.e., configuration data) are each used by Samsung magician software to derive other estimated attributes of a Solid State Drive (SSD) .  Samsung therefore particularly teaches a modeling node comprising software stored in non-transitory memory and run by a processor, the software comprising).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Samsung and Chaterji before them before the instant application was effectively filed, to modify the invention of Chaterji to include the principles of Samsung of using SMART attribute information to estimate wear and remaining lifetime for an SSD.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability by using SMART attribute information to provide an estimate of remaining drive lifetime in order to help make cost and replacement decisions (Samsun, page 8, section "IMPLICATIONS ON WARRANTY & MONITORING DRIVE HEALTH," paragraphs 1-4).
As per claim 12, the rejection of claim 11 is incorporated, and Chaterji further substantially teaches comprising:
filtering irrelevant telemetry data before generating the machine learning model from the telemetry data: (Chaterji, Abstract; FIG. 2; and paragraphs 0025-0029, 0033-0037, and 0039-0043, where workload framework 102 may receive workload trace information that may include log data identifying tables, stored procedures, files, database operations, timestamps, requesting user credentials, or other information made available by logs of a cloud service provider.  Workload framework 102 uses the workload trace information to train a machine learning model in order to learn patterns from the workload trace information to enable the machine learning model generated by the workload trace information to forecast a workload for a given node in a cluster of nodes (i.e., a group of SAN nodes of a cluster of nodes that store information).  Based on training from historical data and from real-time log data, workload estimator 102 may forecast a workload for nodes of a cluster and generate a reconfiguration plan.  Configuration optimizer 108 may then group nodes into sets and determine a node reconfiguration plan to reconfigure the nodes to meet a given acceptance criterion (e.g., maximization of cluster performance).  The Examiner notes that if a given piece of workload trace information is not used by workload framework 102 or configuration optimizer 108, the given piece of workload trace information has been effectively filtered out.  Chaterji 
As per claim 13, the rejection of claim 11 is incorporated, and Chaterji further substantially teaches comprising:
filter telemetry data outlier values before generating the machine learning model from the telemetry data: (Chaterji, Abstract; FIG. 2; and paragraphs 0025-0029, 0033-0037, and 0039-0043, where workload framework 102 may receive workload trace information that may include log data identifying tables, stored procedures, files, database operations, timestamps, requesting user credentials, or other information made available by logs of a cloud service provider.  Workload framework 102 uses the workload trace information to train a machine learning model in order to learn patterns from the workload trace information to enable the machine learning model generated by the workload trace information to forecast a workload for a given node in a cluster of nodes (i.e., a group of SAN nodes of a cluster of nodes that store information).  Based on training from historical data and from real-time log data, workload estimator 102 may forecast a workload for nodes of a cluster and generate a reconfiguration plan.  Configuration optimizer 108 may then group nodes into sets and determine a node reconfiguration plan to reconfigure the nodes to meet a given acceptance criterion (e.g., maximization of cluster performance).  The Examiner notes that if a given piece of workload trace information is not used by workload framework 102 or configuration optimizer 108, the given piece 
As per claim 14, the rejection of claim 11 is incorporated, and Samsun further particularly teaches comprising:
feature engineering instructions that generate at least one engineered data type that is absent from the telemetry data, the engineered data type being included in a training dataset for generating the machine learning model from the telemetry data: (Samsung, page 4, steps 1-4; and page 7, steps 1-4, where a number of host writes given as a number of sectors written (i.e., performance data), a wear leveling count (i.e., workload data), and a timed workload media wear (i.e., configuration data) are each used to derive other estimated attributes of a Solid State Drive (SSD).  Samsung therefore particularly teaches feature engineering instructions that generate at least one engineered data type that is absent from the telemetry data, the engineered data type being included in a training dataset for generating the machine learning model from the telemetry data).
As per claim 15, the rejection of claim 11 is incorporated, and Chaterji further substantially teaches:
wherein the instructions that use the machine learning model to compute at least one satisfactory configuration for the planned SAN node comprise instructions that compute performance for each of a plurality of possible configuration for the planned workload: (Chaterji, Abstract; FIG. 2; and paragraphs 0025-0029, 0033-0037, and 0039-0043, where workload framework 102 may receive workload trace information that may include log data identifying tables, stored procedures, files, database operations, timestamps, requesting user credentials, or other information made available by logs of a cloud service provider.  Workload framework 102 uses the workload trace information to train a machine learning model in order to learn patterns from the workload trace information to enable the machine learning model generated by the workload trace information to forecast a workload for a given node in a cluster of nodes (i.e., a group of SAN nodes of a cluster of nodes that store information).  Based on training from historical data and from real-time log data, workload estimator 102 may forecast a workload for nodes of a cluster and generate a reconfiguration plan.  Configuration optimizer 108 may then group nodes into sets and determine a node reconfiguration plan to reconfigure the nodes to meet a given acceptance criterion (e.g., maximization of cluster performance).  The Examiner notes that there can be only one maximized performance configuration, so performance of each possible configuration has been determined.  Chaterji therefore substantially teaches wherein the instructions that use the machine learning model to compute at least one satisfactory configuration for the planned SAN node comprise instructions that compute performance for each of a plurality of possible configuration for the planned workload). 
As per claim 16, the rejection of claim 11 is incorporated, and Chaterji further substantially teaches:
wherein the instructions that use the machine learning model to compute at least one satisfactory configuration for the planned SAN node comprise instructions that compute response time for each of a plurality of possible configurations for the planned workload: (Chaterji, Abstract; FIG. 2; and paragraphs 0025-0029, 0033-0037, and 0039-0043, where workload framework 102 may receive workload trace information that may include log data identifying tables, stored procedures, files, database operations, timestamps, requesting user credentials, or other information made available by logs of a cloud service provider.  Workload framework 102 uses the workload trace information to train a machine learning model in order to learn patterns from the workload trace information to enable the machine learning model generated by the workload trace information to forecast a workload for a given node in a cluster of nodes (i.e., a group of SAN nodes of a cluster of nodes that store information).  Based on training from historical data and from real-time log data, workload estimator 102 may forecast a workload for nodes of a cluster and generate a reconfiguration plan.  Configuration optimizer 108 may then group nodes into sets and determine a node reconfiguration plan to reconfigure the nodes to meet a given acceptance criterion (e.g., maximization of cluster performance).  The Examiner notes that there can be only one maximized performance configuration, so performance (e.g., based on response time) has 
As per claim 17, the rejection of claim 15 is incorporated, and Chaterji further substantially teaches comprising:
instructions that determine whether the computed performance satisfies performance requirements: (Chaterji, Abstract; FIG. 2; and paragraphs 0025-0029, 0033-0037, and 0039-0043, where workload framework 102 may receive workload trace information that may include log data identifying tables, stored procedures, files, database operations, timestamps, requesting user credentials, or other information made available by logs of a cloud service provider.  Workload framework 102 uses the workload trace information to train a machine learning model in order to learn patterns from the workload trace information to enable the machine learning model generated by the workload trace information to forecast a workload for a given node in a cluster of nodes (i.e., a group of SAN nodes of a cluster of nodes that store information).  Based on training from historical data and from real-time log data, workload estimator 102 may forecast a workload for nodes of a cluster and generate a reconfiguration plan.  Configuration optimizer 108 may then group nodes into sets and determine a node reconfiguration plan to reconfigure the nodes to 
As per claim 18, the rejection of claim 17 is incorporated, and Chaterji further substantially teaches comprising:
instructions that output configurations that satisfy the performance requirements: (Chaterji, Abstract; FIG. 2; and paragraphs 0025-0029, 0033-0037, and 0039-0043, where workload framework 102 may receive workload trace information that may include log data identifying tables, stored procedures, files, database operations, timestamps, requesting user credentials, or other information made available by logs of a cloud service provider.  Workload framework 102 uses the workload trace information to train a machine learning model in order to learn patterns from the workload trace information to enable the machine learning model generated by the workload trace information to forecast a workload for a given node in a cluster of nodes (i.e., a group of SAN nodes of a cluster of nodes that store information).  Based on training from historical data and from real-time log data, workload estimator 102 may forecast a workload for nodes of a cluster and generate a reconfiguration plan.  Configuration optimizer 108 may then group nodes into sets and determine a node reconfiguration plan to reconfigure the nodes to meet a given acceptance 
As per claim 19, the rejection of claim 18 is incorporated, an d Chaterji further substantially teaches comprising:
instructions that select one of the outputted configurations for the planned SAN node: (Chaterji, Abstract; FIG. 2; and paragraphs 0025-0029, 0033-0037, and 0039-0043, where workload framework 102 may receive workload trace information that may include log data identifying tables, stored procedures, files, database operations, timestamps, requesting user credentials, or other information made available by logs of a cloud service provider.  Workload framework 102 uses the workload trace information to train a machine learning model in order to learn patterns from the workload trace information to enable the machine learning model generated by the workload trace information to forecast a workload for a given node in a cluster of nodes (i.e., a group of SAN nodes of a cluster of nodes that store information).  Based on training from historical data and from real-time log data, workload estimator 102 may forecast a workload for nodes of a cluster and generate a reconfiguration plan.  
As per claim 20, the rejection of claim 11 is incorporated, and Chaterji further substantially teaches comprising:
instructions that generate a training dataset, a validation dataset, and a test dataset from the telemetry data: (Chaterji, Abstract; FIG. 2; and paragraphs 0025-0029, 0033-0037, and 0039-0043, where workload framework 102 may receive workload trace information that may include log data identifying tables, stored procedures, files, database operations, timestamps, requesting user credentials, or other information made available by logs of a cloud service provider.  Workload framework 102 uses the workload trace information to train a machine learning model in order to learn patterns from the workload trace information to enable the machine learning model generated by the workload trace information to forecast a workload for a given node in a cluster of nodes (i.e., a group of SAN nodes of a cluster of nodes that store information).  Based 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135